DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The citation format applied herein is: AAA at BBB:CCC-DDD:EEE means "reference AAA at col. BBB, ln. CCC to col. DDD, ln. EEE[,]" AAA at BBB:CCC-DDD means “ref. AAA at col. BBB, ln. CCC to DDD[,]” and AAA at BBB-CCC means “ref. AAA at par. BBB-CCC[.]"

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's 3-13-21 submission has been entered.

Response to Arguments
Applicant's 3-13-21 arguments vis-à-vis the 35 U.S.C. 112 rejection, simply stating that the rejection was addressed by the 3-13-21 claim amendments, have been fully considered and are persuasive in view of said amendments.  The rejection is withdrawn.
Applicant's 3-13-21 arguments vis-à-vis rejections under 35 U.S.C. 103 employing the 2006 Lu et al. article (“Lu”) as the primary reference therefor, stating in pertinent part that i) Lu does not render employing the claimed H2S and CO2 partial P values and the overall P value prima facie obvious since Lu is merely directed to gas treatment at atmospheric P (Remarks at, e.g., pp. 11-12), and/or ii) even if such a prima facie obviousness is established, it is overcome by a showing of criticality/unexpected results (id. at, e.g., pp. 8-11), have been fully considered but are not persuasive for the reasons detailed below.
Regarding i), applicant is reading Lu too narrowly: as cited in the rejections below, Lu teaches that the solubility of H2S and CO2 in its aq. absorbent varies with the mixed gas’ H2S and CO2 partial pressures.  See Lu at, e.g., pp. 215-217, §4.4-4.7.  Indeed, these sections of Lu cognize a decrease in the H2S-over-CO2 selectivity value “S” when the partial P of CO2 (and thus, the overall P as well) is increased.  Lu’s foregoing teachings are considered to represent an See MPEP 2144.05 III.C., citing E.I. DuPont de Nemours & Co. v. Synvina C.V., 904 F.3d 996, 1006 (Fed. Cir. 2018) (stating that “if the prior art does recognize that the variable affects the relevant property or result, then the variable is result-effective.”), citing In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012).  The Applied Materials court went on to state that “the prior art need not provide the exact method of optimization for the variable to be result-effective.  A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective.”  Applied Materials, 692 F.3d at 1297.  These, in conjunction with the fact that applicant did not challenge/rebut Examiner’s taking of official notice of the fact that the P for a gas treatment contacting step with a sorbent liquid may be adjusted as desired according to any process considerations (e.g. removal efficiency, cost of vacuums/pressure pumps, PV=nRT, the fact that gas solubility in liquids varies directly with the gas’ P, etc.), amply rebut applicant’s assertion that Lu does not render the claimed partial and overall P values prima facie obvious.
Regarding ii), applicant’s citation to Figs. 9-11 of the specification-as-filed are informative but unpersuasive.  Fig. 11, in which the H2S and CO2 partial P values, as well as the overall P value, were within the claimed range (contrary to those partial P and overall P values in Figs. 9-10, which more closely resemble Lu’s process conditions, i.e. employ H2S and CO2 partial P and overall P values outside of the claimed ranges), does not express the H2S selectivity in relation to the molH2S+CO2/molamine(s) of Figs. 9-10.  Fig. 11’s data is thus significantly not only not directly comparable to that of Figs. 9-10, but is also not directly comparable to Lu’s Fig. 7, with which applicant asserts a patentable difference; applicant does not explain this difference/non-comparability or otherwise adequately explain the comparability of Figs. 9-11 of See MPEP 716.02(e), citing In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949) (stating that when data/evidence proffered to support an assertion of criticality/unexpected results is not identical with the cited prior art data/evidence, deviations of the former from the latter should be explained).  Thus, applicant has not presented a sufficient amount of directly comparable experimental data, regarding conditions (specifically, H2S and CO2 partial P values, as well as the overall P value employed) both inside and outside of the claimed ranges, to persuasively show the criticality/unexpected results of such conditions. MPEP 716.02(d)II, citing In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Importantly, note also that applicant did not challenge/rebut Examiner’s taking of official notice of the fact that the P for such a contacting step may be adjusted as desired according to any process considerations (e.g. removal efficiency, cost of vacuums/pressure pumps, PV=nRT, the fact that gas solubility in liquids varies directly with the gas’ P, etc.); the officially-noted fact is thus deemed to be applicant-admitted prior art.  MPEP 2144.03 C.  The rejections are re-asserted as proper.

Claim Objections/Potentially Allowable Subject Matter
Claims 33-39 are objected to as depending from a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 33-39, the most pertinent prior art of record appears to be Lu, whose teachings and suggestions are detailed below.  Claims 33, 37, and 38 are not anticipated or rendered prima facie obvious by Lu, however, at least because of the following: as to claim 33, treating (at least some of) the concentrated H2S-and-CO2-comprising gas stream, which was liberated from the absorbent in Lu’s absorbent regeneration step(s), with the regenerated absorbent is counter-intuitive because it would negate the regeneration step (i.e. appears superfluous and/or counter-productive) and thus prolongs the time required for claim 37, recycling the concentrated H2S-and-CO2-comprising gas stream to the initial contacting step is likewise counter-intuitive because it would nullify the initial contacting step and potentially eventually increase the H2S and CO2 concentration within the contactor to a value above the maximum capacity of the absorbent employed therein, thus leading to the undesired result of H2S and/or CO2 slipping through the contactor unabsorbed and thus exiting with what should have been H2S-and-CO2-lean cleaned product gas.  As to claim 38, treating (at least some of) the concentrated CO2-comprising gas stream, liberated from the absorbent in regeneration steps b1)-b2), with the regenerated absorbent is counter-intuitive because it would negate the regeneration step (i.e. appears superfluous and/or counter-productive) and thus prolongs the time required for regenerated absorbent to be recycled to the initial contacting step, in addition to requiring an additional round (or rounds) of regeneration (and the costs associated therewith).  Claims 34-36 & 39 directly or indirectly depend from claims 33 & 38 and thus rise or fall therewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 21-22, 25-30, and 41-43 are rejected under AIA  35 U.S.C. 103 as unpatentable over the 2006 Lu et al. Separation and Purification Technology article (“Lu”).  Regarding claims 21, 30, and 42, Lu teaches a method of removing H2S and CO2 from a mixed gas, comprising contacting the mixed gas in an absorber with an aq. absorbent comprising 1.0kmol/m3 (i.e. 1.0M) 2-(2-tert-butylaminoethoxy)ethanol (“TBEE”) and 1.5kmol/m3 (i.e. 1.5M) methyldiethanolamine (“MDEA”; aka bis-(2-hydroxyethyl)methylamine) -i.e. Lu’s aq. absorbent employs a 1:1.5 TBEE : MDEA molar ratio, equivalent to ~0.67:1 (see Lu at, e.g., pp. 212-13, §3.1; Fig. 3)- to obtain a CO2-and-H2S-laden absorbent and a treated gas, regenerating at least some of the so laden absorbent by heating (id. at, e.g., p. 212-214, §§3.1 and 4.1; Fig. 3), and recycling at least some of the regenerated absorbent back into its contactor (id.).  99.0-99.8% of the mixed gas’ H2S is removed in the contacting step.  See id. at, e.g., p. 214, §4.1; Fig. 4.  While Lu employs a 1atm (i.e. ~1.01bar) total P for its mixed gas, an H2S partial P of 0.5-3.0% (i.e. 0.00505-0.03bar H2S partial P, see id. at, e.g., p. 216, §4.6 and Fig. 9), and a CO2 partial P of ~10-22% (i.e. ~0.101-0.22bar CO2 partial P, see id. at, e.g., pp. 216-17, §4.7 and Fig. 10) therein, this does not 2S and CO2 in its aq. absorbent varies with the mixed gas’ H2S and CO2 partial pressures.  See id. at, e.g., pp. 215-217, §4.4-4.7.  Indeed, these sections of Lu cognize a decrease in the H2S-over-CO2 selectivity value “S” when the partial P of CO2 (and thus, the overall P as well) is increased.  Lu’s foregoing teachings are considered to represent an understanding that its partial and overall P values are ‘result-effective variables,’ regardless of whether Lu specifically terms them as such.  See, e.g., In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012) (stating that “the prior art need not provide the exact method of optimization for the variable to be result-effective.  A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective”).  See also MPEP 2144.05 III.C., citing E.I. DuPont de Nemours & Co. v. Synvina C.V., 904 F.3d 996, 1006 (Fed. Cir. 2018) (stating that “if the prior art does recognize that the variable affects the relevant property or result, then the variable is result-effective.”), citing In re Applied Materials, Inc., 692 F.3d at 1297.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a total mixed gas P, H2S partial P, and CO2 partial P values, such as within the claimed ranges, via routine experimentation- it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).1  The conclusion of obviousness is further supported by the lack of persuasive evidence in the application-as-filed showing the total P and 2S-over-CO2 selectivity (“S”) varies based upon factors such as the CO2-to-H2S mole ratio in the mixed gas (see Lu at, e.g., p. 215, §4.4; Fig. 7), but the S value remains fairly consistently at around 50.  While this S value is significantly higher than the claimed range of ≤8, it is important to note that Lu’s S value is calculated via a different equation (see id. at, e.g., p. 212, §2.4 and 2.3, the latter defining the former’s y variable).  Since Lu not only employs an aq. absorbent comprising the claimed components within the claimed mole ratio, but also performs identical or at least substantially similar steps therewith to an H2S-and-CO2-comprising mixed gas such as that claimed, the claimed S range (property) would reasonably be expected to be met/present when applying Lu’s process to the claimed equation and employing the prima facie obvious claimed H2S and CO2 partial P and overall P values- it has been held that where claimed and prior art products are produced by identical or substantially similar methods, a prima facie case of anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  Put otherwise, since Lu renders the claims’ positive method steps prima facie obvious, it matters not whether Lu also teaches or suggests the features of the intended result(s) of performing said steps- it would not be reasonable to expect different results when performing identical or at least substantially similar steps.  Lastly, note that when performing the prima facie obvious modifications to Lu’s process to employ H2S and CO2 partial P and overall P values within the claimed ranges, not only would the claimed S range reasonably be expected to be met/satisfied as detailed above, but the claimed (property) limitation that the S value is less than that of MDEA in a process performed under otherwise equal conditions would also reasonably be expected to be met/present for the same reasons.  In re Best; MPEP 2112.01.
claims 22, 41, and 43, Lu teaches an aq. absorbent solution of 2.5kmol/m3 (i.e. 2.5M) total amine (i.e. 1.5M MDEA and 1.0M TBEE as detailed above).  See Lu at, e.g., pp. 212-13, §3.1.  Given that 1L aq. solution (i.e. water) = 1,000 g aq. solution, and 1 mol TBEE = ~161.25 g TBEE, TBEE is present in ~161.25 g per 1,000 g water; 2.5 mol MDEA (MWMDEA = 119.16 g/mol) means that 297.9 g MDEA is present per 1,000 g water.  Thus, a total of 459.15 g TBEE+MDEA is present in 1,000 g water, i.e. the total amine concentration in Lu’s aq. absorbent is ~45.92% vis-à-vis water (i.e. 459.15gTBEE+MDEA/1,000gwater), or ~31.47% vis-à-vis the entire amount (i.e. 459.15gTBEE+MDEA/[1,000gwater + 459.15gTBEE+MDEA]).  As Lu’s values lie within the claimed range, it is rendered prima facie obvious.  MPEP 2144.05, citing, e.g., In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 25, Lu’s TBEE is a sterically hindered/bulky 2o amine (see Lu at, e.g., pp. 210-11, §2.1), and its aq. solution does not comprise any other 1o or 2o amines.
Regarding claim 26, Lu’s MDEA is an organic solvent.  See id. at, e.g., pp. 209-10, §1.
Regarding claim 27, Lu’s method removes CO2 and H2S from a mixed gas as detailed above.  Lu also teaches that removing CO2 and H2S “is a significant operation in natural gas processing” (see id. at, e.g., p. 209, §1), natural gas comprising a hydrocarbon as claimed.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ (hydrocarbon-comprising) natural gas as Lu’s mixed gas, given Lu’s teaching of its process’ effectiveness in removing CO2 and H2S from mixed gases and its statement that removing CO2 and H2S from natural gas streams “is a significant[, i.e. important,] operation[.]”  MPEP 2143 B-E & G.
Regarding claim 28, the claim is understood to mean that the intended result of performing claim 21’s (from which claim 28 depends) regeneration step is the liberation of H2S 2S content of the mixed/raw gas.  Lu’s regenerated absorbent’s H2S+CO2 loading is <0.008molH2S+CO2/molabsorbent.  See id. at, e.g., p. 214, §4.1.  Although it is difficult to discern from Lu whether or not its regeneration liberated an amount corresponding to at least 10% of the H2S content of its mixed gas as claimed, this nevertheless does not connote patentability for two reasons: i) the claimed H2S liberation percentage/efficiency is not accorded patentable weight because it is a mere statement of intended result, and/or ii) the claimed H2S liberation percentage/efficiency is reasonably considered to be satisfied/met since Lu teaches or at least suggests claim 21’s positive steps.  Regarding i), see Ex parte Hatch, 155 USPQ 105, 107 (BPAI 1966) (stating that “the process in order to distinguish [from the prior art] must recite something more than an intended result”).  See also MPEP 2111.04 (stating that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”) (internal citations omitted).  Regarding ii), it would not be reasonable to expect different results when performing identical or at least substantially similar steps.  In re Best; MPEP 2112.01.
Regarding claim 29, Lu’s regenerated absorbent’s H2S-and-CO2 loading is <0.008molH2S+CO2/molabsorbent.  See id. at, e.g., p. 214, §4.1.  Although it is difficult to discern from Lu whether or not its loaded absorbent’s H2S-and-CO2 loading is within the claimed range, this nevertheless does not connote patentability for two reasons: i) the claimed loaded absorbent H2S-and-CO2 loading amount/efficiency is not accorded patentable weight because it is a mere statement of intended result, and/or ii) the claimed loaded absorbent H2S-and-CO2 loading amount/efficiency is reasonably considered to be satisfied/met since Lu teaches or at least suggests claim 21’s (from which claim 29 depends) positive steps.  Regarding i), see Ex parte Hatch and MPEP 2111.04.  Regarding ii), it would not be reasonable to expect different results when performing identical or at least substantially similar steps.  In re Best; MPEP 2112.01.

Claims 31-32 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lu in view of Vorberg et al., US 2010/0288125 (published 11-18-10) (“Vorberg”).  Regarding claim 31, Lu’s teachings are detailed above.  Lu does not teach claimed steps d)-f); Vorberg so teaches.
Vorberg teaches that high H2S/CO2 ratios in the acid gas stream that is liberated during regeneration of an absorbent (such as Lu’s) laden therewith are “typically run in a Claus plant” (which by its nature involves the hydrogenation of the feed/tail gas fed thereto), and that employing such acid gas streams with high H2S/CO2 ratios advantageously suppresses (undesirable) COS formation in the Claus plants.  See Vorberg at, e.g., 4 and 38-42.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s overall methodology by passing at least some of the H2S-and-CO2-enriched acid gas that is liberated from Lu’s loaded absorbent in Lu’s regeneration step (said acid gas having a high H2S-to-CO2 ratio as detailed above vis-à-vis claim 21) to a Claus plant (where it would, by the nature of the Claus plant and associated Claus process, be hydrogenated as claimed) as taught by Vorberg, given Vorberg’s statement that such acid H2S-and-CO2-enriched gas streams having a high H2S-to-CO2 ratio (such as Lu’s) are “typically run in a Claus plant”, and, in doing so, achieve Vorberg’s taught motivation that employing such acid gas streams with high H2S-to-CO2 ratios advantageously suppresses (undesirable) COS formation in the Claus plants.  MPEP 2143 C-D & G.  In doing so, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the resulting hydrogenated Claus tail gas with Lu’s regenerated absorbent to remove CO2 2S from the hydrogenated Claus tail gas to give a rich absorbent, given Lu’s teaching of the effectiveness of its absorbent in removing such species from a mixed gas as detailed above vis-à-vis claim 21, and subsequently sending the rich absorbent to Lu’s regeneration step for liberation of the CO2 and H2S therefrom, thereby desirably enabling the regenerated absorbent to be re-used in Lu’s overall process.  MPEP 2143 G.
Regarding claim 32, Vorberg states that contacting the mixed gas (e.g. a hydrogenated Claus tail gas as detailed above vis-à-vis claim 31) with the absorbent therefor may be conducted within a range of acceptable pressures.  See Vorberg at, e.g., 4, 42, and 45.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a desired contacting/subsequent contacting step, such as that claimed, via routine experimentation.  MPEP 2144.05, citing In re Aller.  Additionally and/or alternatively, Examiner takes official notice of the fact that the P for such a contacting step may be adjusted as desired according to any process considerations (e.g. removal efficiency, cost of vacuums/pressure pumps, PV=nRT, the fact that gas solubility in liquids varies directly with the gas’ P, etc.).  See MPEP 2144.03 A, citing, e.g., In re Ahlert, 424 F.2d 1088, 1090 (CCPA 1970) (affirming BPAI’s taking official notice ““of the fact that it is old to adjust intensity of a flame in accordance with the heat requirements””).2

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding 


/DANIEL BERNS/ May 19, 2021
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The fact that applicant did not challenge/rebut Examiner’s taking of official notice of the fact that the P for such a contacting step may be adjusted as desired according to any process considerations (e.g. removal efficiency, cost of vacuums/pressure pumps, PV=nRT, the fact that gas solubility in liquids varies directly with the gas’ P, etc.), rendering said officially-noticed fact to be applicant-admitted prior art (MPEP 2144.03 C), gives further support to the conclusion that adjusting Lu’s H2S and CO2 partial P values (and thus the overall P value as well) to values such as within the claimed ranges would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
        2 NOTE: Since applicant did not present a persuasive argument against the propriety of Examiner’s taking of Official Notice, the officially-noticed fact(s) detailed above are taken to be admitted prior art.  MPEP 2144.03 C.